DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
The applicant is thanked for providing line numbers to the claims. 
Drawings
The drawings submitted on 1/20/2021 are accepted. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 24, the recitation, “a check valve positioned within the reserve fill line to permit liquid flow through the reserve fill line solely into the reserve tank.” (line 1-3) introduces new matter since it is within the scope of the recitation that other flows are excluded, while the disclosure only supports that the check valve prevents flow from 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3, 5, 8-10, 13-16, 19, 21, 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “said reserve fill line configured to deliver a liquid portion of the first supply of cryogenic liquid from the main tank to the reserve tank as cryogenic liquid flows from the reserve tank to the use device when the at least one fuel selection valve is the second state” (line 16-18) is indefinite since it appears intended --in the second state--.  Further and more importantly there is no disclosed structure of the reserve fill line that has any influence on whether cryogenic liquid flows from the reserve tank to the use device and has no structural influence to the recited valve.  Therefore the recitation is indefinite since the language requires the reserve fill line to have functionality, and supposedly structure, that the disclosure does not support and there is no way to discern what structure is being required by the recitation.	

	In regard to claim 2, the recitation, “the main liquid withdrawal line is adapted to communicate with the first supply of 4cryogenic liquid stored in the main tank and to be in fluid communication with the delivery line 5when the at least one fuel selection valve is in the first state” (line 3-5) appears entirely redundant to the recitations of claim 1 and it is not clear what structure is further required by the replication of the language from claim 1.
	In regard to claim 5, the recitation, “the main liquid withdrawal line is adapted to communicate with the first supply of 4cryogenic liquid stored in the main tank and to be in fluid communication with the delivery line 5when the at least one fuel selection valve is in the first state” (line 2-4) appears entirely redundant to the recitations of claim 1 and it is not clear what structure is further required by the replication of the language from claim 1.
In regard to claim 9, the recitation, “the predetermined pressure” (line 3) lacks appropriate antecedent basis and it is unclear what pressure is being referred to.
In regard to claim 21, the recitation, “the predetermined pressure” (line 3) lacks appropriate antecedent basis and it is unclear what pressure is being referred to.
In regard to claim 24, the recitation, “a check valve positioned within the reserve fill line to permit liquid flow through the reserve fill line solely into the reserve tank.” (line 1-3) is indefinite since it is not clear what flows are excluded and the disclosure only 
In regard to claim 25, the recitation, “said reserve fill line configured to deliver a liquid portion of the first supply of cryogenic liquid from the main tank to the reserve tank as cryogenic liquid flows from the main tank to the reserve tank when the at least one fuel selection valve is in the second state.” (line 14-16) is indefinite as there is no structure of the reserve fill line that has any influence on whether cryogenic liquid flows from the reserve tank to the use device and the reserve fill line has no structural influence on the recited valve.  Therefore the recitation is indefinite since the language requires the reserve fill line to have functionality and supposedly some structure, that the disclosure does not support and there is no way to discern what structure is being required by the recitation.	
	The recitation, “with the at least one fuel selection valve” (line 12) is not consistent with the rest of the claim language and appears to be intended --when the at least one fuel selection valve-- but it is not clear what the recitation requires.

All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 24, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drube (US 2014/0157796).
In regard to claims 1, 25, Drube teaches a cryogenic fluid delivery system (Fig. 1, see whole disclosure) comprising: 
2a main tank system (10 as identified herein), the main tank system including a main tank (10) adapted to contain a first 3supply of cryogenic liquid (para. 14), the main tank (10) including a head space (see top) adapted to contain a vapor (able to hold vapor); 
4a reserve tank system (32 as identified herein), the reserve tank system (14, 32) including a reserve tank (32) adapted to contain 5a second supply of cryogenic liquid (para. 16, 17, see that LNG goes to 32), the reserve tank (32) including a head space (see top thereof) adapted to contain a 6vapor (able to hold vapor); 
7a pressure building circuit (at least circuit having heat exchanger above 32 and leading back to tank 10) adapted to deliver vapor to the head space of the main tank 
9a fuel delivery line (line 24 to 46); 
10at least one fuel selection valve (see at least one of the valves between 18 and 46, hereafter valves) in communication with the fuel delivery line (line 24 to 46), wherein the 11main tank (10) is in fluid communication with a use device (50 at least) through the fuel delivery line (line 24 to 46) and the 12reserve tank (32) is not in fluid communication with the use device (50) through the fuel delivery line (line 24 to 46) 13when the at least one fuel selection valve (valves) is in a first state (valves positioned for flow from 10 to 50 bypassing 32) and the reserve tank (32) is in fluid 14communication with the use device (50) when the at least one fuel selection valve (valves) is in a second state (valves positioned for flow from 32 to 50); 
15a reserve fill line (line to 32 via portions 24, 26 and having check valve, hereafter line to 32) in fluid communication with the reserve tank (32) and a liquid withdrawal 16line (part of 18 from 10) of the main tank (10), said reserve fill line (line to 32) configured to deliver a liquid portion of the first 17supply of cryogenic liquid (LNG from 10) from the main tank (10) to the reserve tank (32) as cryogenic liquid flows from 18the reserve tank (32) to the use device (50) when the at least one fuel selection valve (valves) is in the second state (valves positioned for flow from 32 to 50). 
In regard to claim 24, Drube teaches a check valve (see fig. 1 between 26 and 32) positioned within the reserve fill line (line to 32) to permit liquid flow through the .

Claim(s) 1, 24, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustafson (US 5421160).
In regard to claims 1, 25, Gustafson teaches a cryogenic fluid delivery system (see Figure and whole disclosure) comprising: 
2a main tank system (1), the main tank system including a main tank (1) adapted to contain a first 3supply of cryogenic liquid (column 2, line 10 - LNG is in tank 1), the main tank (1) including a head space (see top - 4) adapted to contain a vapor (able to hold vapor); 
4a reserve tank system (6 and 8), the reserve tank system (6, 8) including a reserve tank (6, 8) adapted to contain 5a second supply of cryogenic liquid (column 2, line 20 - has LNG), the reserve tank (6, 8) including a head space (11) adapted to contain a 6vapor (able to hold vapor); 
7a pressure building circuit (32, 36) adapted to deliver vapor to the head space (4) of the main tank (1) to 8build pressure in the main tank (1); 
9a fuel delivery line (line between 33 and line having 30, hereafter 30-33); 
10at least one fuel selection valve (see plurality of valves) in communication with the fuel delivery line (30-33), wherein the 11main tank (1) is in fluid communication with a use device (42 or 40) through the fuel delivery line (30-33) and the 12reserve tank (6, 8) is not in fluid communication with the use device (40, 42) through the fuel delivery line (30-33) 13when the at least one fuel selection valve (valves) is in a first state (valves 
15a reserve fill line (line to 8 via 16) in fluid communication with the reserve tank (6, 8) and a liquid withdrawal 16line (part of line with 28, 30 from 1) of the main tank (1), said reserve fill line (line to 8 via 16) configured to deliver a liquid portion of the first 17supply of cryogenic liquid (liquid from 1) from the main tank (1) to the reserve tank (6, 8) as cryogenic liquid flows from 18the reserve tank (6, 8) to the use device (42, 40) when the at least one fuel selection valve (valves) is in the second state (valves positioned for flow from 6 to 42, 40). 
In regard to claim 24, Gustafson teaches a check valve (26) positioned within the reserve fill line (line to 6, 8) to permit liquid flow through the reserve fill line (line to 8 via 16) solely into the reserve tank (6, 8; see that the check valve prevents flow out of the reserve tank towards tank 1).

Claim(s) 1, 24, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kooy (US 5771946).
In regard to claims 1, 25, Kooy teaches a cryogenic fluid delivery system (Fig. 2-3, see whole disclosure) comprising: 
2a main tank system (10), the main tank system including a main tank (10) adapted to contain a first 3supply of cryogenic liquid (column 6, line 5-10), the main tank (10) including a head space (16) adapted to contain a vapor (able to hold vapor); 

7a pressure building circuit (see line 56 or line with 43) adapted to deliver vapor to the head space (16) of the main tank (10) to 8build pressure in the main tank (10); 
9a fuel delivery line (line to 42 from 20); 
10at least one fuel selection valve (see at least one valves between 10 and 40 and 42, hereafter valves) in communication with the fuel delivery line (line to 42 from 20), wherein the 11main tank (10) is in fluid communication with a use device (42, 44) through the fuel delivery line (line to 42 from 20) and the 12reserve tank (50) is not in fluid communication with the use device (42, 44) through the fuel delivery line (line to 42 from 20) 13when the at least one fuel selection valve (valves) is in a first state (valves positioned for flow from 10 to 42, 44 bypassing 50) and the reserve tank (50) is in fluid 14communication with the use device (42, 44) when the at least one fuel selection valve (valves) is in a second state (valves positioned for flow from 50 to 42, 44); 
15a reserve fill line (23) in fluid communication with the reserve tank (50) and a liquid withdrawal 16line (line with 22) of the main tank (10), said reserve fill line (23) configured to deliver a liquid portion of the first 17supply of cryogenic liquid (liquid from 10) from the main tank (10) to the reserve tank (50) as cryogenic liquid flows from 18the reserve tank (50) to the use device (42, 44) when the at least one fuel selection valve (valves) is in the second state (valves positioned for flow from 50 to 42, 44). 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5, 13-16, 19, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson (US 2014/0096539) in view of Dixon (US 2011/0146605) and Kooy (US 5771946).  See 112 rejections.
	In regard to claim(s) 1, 24-25, Gustafson(539) teaches a cryogenic fluid delivery system (figures 2-5) comprising: 

a reserve tank system (22 in 80b and associated components as outlined herein), the reserve tank system including a reserve tank (22 in 80b) adapted to contain a second supply of cryogenic liquid (26 in 22 of 80b), the reserve tank (22 in 80b) including a head space (36 in 22 of 80b) adapted to contain a vapor; 
a pressure building circuit (55) adapted to deliver vapor to the head space (36) of the main tank (22) to build pressure in the main tank (22); 
a fuel delivery line (see line to use device) (para. 14 - “product withdrawal line 28 connects liquid line 24 to the gas use device such as a vehicle engine”; hereafter “to use”);
a main liquid withdrawal line (24) of the main tank (22 of 80a);
at least one fuel selection valve (10) in fluid communication with the fuel delivery line (to use), wherein the main tank (22 in 80a) is in selective fluid communication with a use device (“use device”, para. 14) through the fuel delivery line (to use) and operation of the least one fuel selection valve (10) (see that the main tank can deliver fluid based on opening and closing of valve 10).
Gustafson(539) does not explicitly teach that the reserve tank (22 in 80b) is in fluid communication with the use device based on when the at least one fuel selection valve is in a second state, and the reserve tank (22 in 80b) is not in fluid communication with the use device through the fuel delivery line when the at least one fuel selection 
However, Dixon teaches (Fig. 6) a main tank (18a) and a reserve tank (18b); a fuel delivery line (see line to 14); a set of fuel selection valves (70 for 18a and 70 for 18b, hereafter 70) in communication with the fuel delivery line (to 14) and provides fluid communication between the main tank (18a) and the use device (14) through the fuel delivery line (to 14) when the set of selection valves is in a first state (valve 70 for main tank open, valve 70 for reserve tank closed); wherein the set of fuel selection valves (70) provides fluid communication between the reserve tank (18b) and the use device (14) through the fuel delivery line (to 14) when the set of selection valves (70) is in a second state (valve 70 for main tank closed, valve 70 for reserve tank open); further note that the valves (70) are capable of being open or closed as desired by a user.
In addition, Kooy teaches a cryogenic delivery system (see whole disclosure including fig. 3) having a main tank (12) and a reserve tank (50), and 9a fuel delivery line (line to 42 from 20); 1015a reserve fill line (23) in fluid communication with the reserve tank (50) and a liquid withdrawal 16line (line with 22) of the main tank (10), said reserve fill line (23) configured to deliver a liquid portion of the first 17supply of cryogenic liquid (liquid 
Therefore it would have been obvious to a person of ordinary skill in the art to modify Gustafson(539) with the set of fuel selection valves of Dixon for the purpose of providing greater operational flexibility for fuel delivery to the use device and permit the system to supply fuel to the use device from either the main tank or the reserve tank and to further modify Gustafson(539) with the reserve fill line (23) and check valve (27) of Kooy for the purpose of providing another way to reduce pressure in the reserve tank (column 8, line 55-67 - liquid is “sprayed into the vapor space to reduce pressure” to “maintain” the pressure).  Note that the modified system is fully capable of performing the delivery of the liquid portion to the reserve tank as cryogenic liquid flows from the reserve tank (22 in 80b) to the use device when the set of fuel selection valves (70) are in the second state (main tank valve closed, reserved tank valve open).
In regard to claim 2, Gustafson(539), as modified, teaches that the main tank system (22 in 80a) further comprises: the main liquid withdrawal line (24, 28 in 80a) is adapted to communicate with the first supply of cryogenic liquid stored in the main tank (22 in 80a) and to be in fluid communication with the delivery line (line to use device) when the set of fuel selection valves (70 from Dixon) is in the first state (main tank valve open, reserved tank valve closed); a main economizer circuit (34) in communication with the main liquid withdrawal line (24, 28) and the head space (36) of the main tank (22), the main economizer circuit (34) including a main regulator (38 of 80b) configured 
In regard to claim 3, Gustafson(539), as modified, teaches a reserve liquid withdrawal line (24 in 80b) adapted to communicate with the second supply of cryogenic liquid stored in the reserve tank (22 in 80b) and to be in fluid communication with the delivery line (to use device) when the set of fuel selection valves (70 - Dixon) is in the second state (main tank valve closed, reserved tank valve open), a reserve economizer circuit (34 in 80b) in communication with the reserve liquid withdrawal line (24, 28 in 80b) and the head space (36) of the reserve tank (22 in 80b), the reserve economizer circuit (34 in 80b) including a reserve regulator (38 in 80b) configured to open to direct the vapor from the head space (36) of the reserve tank (22 in 80b) to the reserve liquid withdrawal line (24, 28 in 80b) when a pressure in the reserve tank (22 in 80b) rises above a predetermined maximum pressure.
In regard to claim 5, Gustafson(539) teaches the main liquid withdrawal line (24, 28 in 80a) adapted to communicate with the first supply of cryogenic liquid stored in the main tank (22 of 80a) and to be in fluid communication with the delivery line (to use device) when the of fuel section valves (70 - Dixon) is in the first state (main tank valve open, reserved tank valve closed); a main vaporizer (32) positioned within the main liquid withdrawal line (24, 28 of 80a); and the pressure building circuit (55) comprises a flow inducer (52) and a gas return pathway (51, 53) in fluid communication with an outlet of the main vaporizer (32) and the head space (36 of 80a) of the main tank (22 of 
In regard to claim 13, Gustafson(539) teaches a main biasing relief valve (42) is included in the main liquid withdrawal line (24, 28) to cause the main economizer circuit (34) to be a path of least resistance out of the main tank (22) when the main regulator (38 of 80a) is open (para. 14).13WO 2015/183966 PCT/US2015/032692 
In regard to claim 14, Gustafson(539) teaches a main small orifice (44) is located in parallel with the main biasing relief valve (42) to allow back flow to the main tank (22) during transient periods of high to low use (para. 14). 
In regard to claim 15, Gustafson(539) teaches a biasing relief valve (42 in 80b) is included in a reserve liquid withdrawal line (24, 28 of 80b) causes the reserve economizer circuit (34 of 80b) to be a path of least resistance out of the reserve tank (22 of 80b) when the reserve regulator (38 of 80b) is open. 
In regard to claim 16, Gustafson(539) teaches a reserve small orifice (44 of 80b) is located in parallel with the reserve biasing relief valve (42 of 80b) in communication with a reserve liquid withdrawal line (24, 28 of 80b) to allow back flow to the reserve tank (22 in 80b) during transient periods of high to low use (para. 14). 
In regard to claim 19, Gustafson(539) teaches that a main regulator (38) of a main economizer circuit (34 in 80a) of the main tank (22 in 80a) is able to be at a higher pressure set point than the reserve regulator (38 of 80b) of a reserve economizer circuit (34 of 80b).
	In regard to claim 23, the modification of Gustafson(539) results in the reserve fill line (Kooy-23) being in liquid communication with the main liquid withdrawal line (24, 28 .  
Claim(s) 8-9, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson (US 2014/0096539) in view of Dixon (US 2011/0146605), Kooy (US 5771946) and Gustafson (US 5421160). See 112 rejections.
	Gustafson(539) teaches a controller (para. 20) and teaches it is known to provide a pressure sensor (82) sensing a pressure in a vessel (para. 19), but does not appear to teach both a main tank pressure sensor and a reserve tank pressure sensor, a main tank liquid level sensor and a reserve tank liquid level sensor; a controller configured to sense fill levels and pressure levels of each of the main tank and the reserve tank and automatically switch the at least one fuel selection valve between the first state and the second state based on the sensed fill levels and pressure levels; 
wherein the controller is configured to switch from the first state to the second state when a liquid level in the main tank drops to a predetermined main tank level; 
wherein the controller is configured to switch from the second state to the first state when a liquid level in the reserve tank drops to a predetermined reserve tank level and the main tank reaches a predetermined pressure.  
However, Gustafson (160) clearly teaches a controller (column 5, line 65-68 - microprocessor) configured to sense fill levels (with fill level sensors - 80, 84) and pressure levels (82) of each at least two tanks (6, 8) and to automatically control valves (see all valves) to control flow from the tanks based on the sensed fill levels (column 4, line 15-16) and pressure levels (column 5, line 65-68).  Further, in the context of Gustafson (539) it is desirable to be able to automatically switch from supplying the 
Therefore it would have been obvious to a person of ordinary skill in the art to modify Gustafson(539) with a main tank pressure sensor and a reserve tank pressure sensor, a main tank liquid level sensor and a reserve tank liquid level sensor; a controller configured to sense fill levels and pressure levels of each of the main tank and the reserve tank and automatically switch the at least one fuel selection valve between the first state and the second state based on the sensed fill levels and pressure levels; wherein the controller is configured to switch from the first state  to the second state when a liquid level in the main tank drops to a predetermined main tank level; wherein the controller is configured to switch from the second state to the first state when a liquid level in the reserve tank drops to a predetermined reserve tank level and the main tank reaches a predetermined pressure for the purpose of providing the ability to manage fuel delivery from either the main and reserve tanks and permit movement of fuel between the main and the reserve tanks and to manage pressure and fill levels in the main and the reserve tanks to ensure safety, longevity of provision of fuel to use, and flexibility of operation.

(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over each of the rejections above and further in view of either of Snyder (US 2014/0190187) or Mackey (US 20140007943) or Gustafson (US 5163409).  See 112 rejections.
	Gustafson(539) teaches most of the claim limitations but does not explicitly teach that the main tank or the reserve tank have an outer and an inner tank inside the outer tank with a vacuum space between the inner tank and the outer tank.  However providing vacuum insulation with inner and outer walls is old and well known as shown by any one of Snyder (para. 2, 26), Mackey (para. 20), or Gustafson (409) (column 2, line 60-65).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the main and reserve tanks with inner and outer walls and vacuum therebetween for the purpose of providing effective thermal insulation.

Response to Arguments
Applicant's arguments filed 1/11/21 have been fully considered but they are moot in view of the present rejection.  The applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
March 12, 2021